         CASE 0:19-cr-00333-ECT Document 1 Filed 12/18/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                               Criminal'No. 19 .r 333 €o(
 LINITED STATES OF AMERICA,
                                                     INFORMATION
                       Plaintiff,
                                                     18 U.S.C.    $ 1343
        V.                                           18 U.S.C.    $ e81
                                                     21 rJ.S.C.   $ 8s3
 ROBERT MICHAEL GILLESPIE.                           28 U.S.C.    $ 2a61(c)

                       Defendant.

       THE LINITED STATES ATTORNEY CHARGES THAT:

                                           COUNT     1
                                          (Wire Fraud)

       1.     From in or about 2006 and continuing through in or about2018, in the State

and District of Minnesota and elsewhere, the Defendant.

                           ROBERT MICHAEL GILLESPIE.

devised and intended to devise a scheme and artifice to defraud and to obtain money and

property from Company A,     a business   headquartered in the State and District of Minnesota,

by means of materially false and fraudulent pretenses, representations, and promises, and

knowingly transmitted and caused to be transmitted writings, signs, signals, and pictures

by means of wire communication in interstate commerce for the purpose of executing such

scheme and artifice.

      2.      On or about July 19, 2018, in furtherance of his scheme and artifice to

defraud and obtain money and property from Company                A, the Defendant knowingly

transmitted and caused to be transmitted writings, signs, signals, and pictures by means          of

                                                                                   sffi&F$ [\fiffi0
                                                                                    OEc r B       2019

                                                                                U.S. D|STRIUi   u--','   ,*IPLS
                 CASE 0:19-cr-00333-ECT Document 1 Filed 12/18/19 Page 2 of 3

United States v. Robert Michael Gillespie


wire communication in interstate commerce by knowingly conducting an unauthorized

search   of Company A's computer database for information regarding stored value                   cards

using a computer in Company A's Grand Rapids, Michigan office to access the computer

database stored at Company               A's Eden Prairie, Minnesota headquarters. On or about July

24, 2018, the Defendant went to a store located in Ionia, Michigan, and, without

authorization, redeemed a stored value card he identified through the aforementioned

unauthorized computer search. The Defendant completed the redemption of the stored

value card for cash using access code information he obtained through said computer

search. The Defendant provided the point-of-sale clerk at the store with the false name

"Jack" as part of this redemption transaction in an attempt to conceal his unlawful

redemption of the stored value card.

         3   .      All in violation of Title     18. United States Code. Section 1343.

                                       FORFEITURE ALLEGATIONS

         4.         Count      I   of this Information is hereby re-alleged and incorporated as if fully

set forth herein"by reference for the purpose of alleging forfeitures.

         5.         If   the Defendant is convicted of Count       I   of the Information. the Defendant

shall forfeit to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) in conjunction with Title 28, United States Code, Section 2461(c), any

property, real or personal, which constitutes or is derived from proceeds traceable to said

violation of Count         1   of this Information.

         6.         If   any of the above-described forfeitable property is unavailable for

forfeiture, the United States intends to seek the forfeiture of substitute property as provided
                                                         a
          CASE 0:19-cr-00333-ECT Document 1 Filed 12/18/19 Page 3 of 3

United States v. Robert Michael Gillespie


for in Title 21, United States Code, Section 853(p), as incorporated by Title 28, United

States Code, Section 2461(c).




Dated: December 18, 2019                       BY: ERICA H. MaoDONALD
                                               United States Affomey

                                                                        ,ry
                                               BY: ANGELA M. MUNOZ-KAPHING
                                               Assistant U.S. Attorney
                                               Attorney ID No. 0389207
